UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) [X] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of1934 For the fiscal year ended December 31, 2010 Commission file number0-50584 LD Holdings Inc (formerly Leisure Direct, Inc.) (Name of Small Business Issuer in Its Charter) Nevada 98-0335555 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1070 Commerce Drive, Building II, Suite 303, Perrysburg, OH 43551 (Address of Principal Executive Offices) (Zip Code) (419) 873-1111 (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes X No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. |X| Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or Xa smaller reporting company in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was sold, or the average bid and ask prices of such common equity, as of a specified date within the past 60 days. The aggregate market value of our common shares held by non-affiliates of the registrant on April 15, 2011 was approximately $360,330. As of April 15, 2011, the Issuer had 19,525,061 common shares, $.001 par value, outstanding and 974,156 preferred shares, $.001 par value, outstanding. 1 Explanatory Note This Form 10-K/A is being filed as Amendment No. 1 to our Annual Report on Form 10-K for the fiscal yaer ended December 31, 2010, which was filed with the SEC on April 15, 2011(“Original Annual Report”), for the purpose of restating the EXHIBIT 31 in response to the SEC’s comments thereto.Except for the amended disclosure setforth in the EXHIBIT 31, this Form 10-K/A has not been updated to reflect events that may have occurred after April 15, 2011, the filing date of the Original Annual Report.Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Annual Report, including any amendments to those filings.However, this Form 10-K/A includes Exhibits 31 and 32, new certifications by the Company’s Chief Executive Officer/Chief Accounting Officer. Item 15. Exhibit List and Reports (a) Financial Statements (b) Exhibits Exhibit Number Description 31 Rule 13a-14(a) Certification 32 Rule 13a-14(b) Certification (c) Reports on Form 8-K. None. Date:March 7, 2012 /s/John R. Ayling John R. Ayling Chief Executive Officer Chief Accounting Officer 2 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. LD HOLDINGS, INC. (Registrant) Dated: March 7, 2012 By:/S/ John R. Ayling Name:John R. Ayling Title: Chairman and CEO/ Chief Accounting Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Name Title Date /S/ John R. Ayling Chairman & CEO, Director / Chief Accounting Officer March 7, 2012 John R. Ayling 3
